 Exhibit 10.2

 

FOURTH AMENDMENT TO PACIFIC CORPORATE CENTER LEASES

 

(Buildings 1, 2 and 3)

 

This Fourth Amendment to Pacific Corporate Center Leases (this “Amendment”) is
dated effective October 1, 2018 (the “Effective Date”), between MOHR PCC, LP, a
Texas limited partnership (“Landlord”), and FORM FACTOR, INC., a Delaware
corporation (“Tenant”), for the purpose of amending the following: (a) a Pacific
Corporate Center Lease between Landlord’s predecessor-in-interest and Tenant
dated May 3, 2001 (the “Original Building 1 Lease”), as amended by a First
Amendment to Building 1 Lease dated January 31, 2003 (the “Building 1 First
Amendment”), a Second Amendment to Building 1, 2, and 3 Leases (the “Second
Amendment”), and a Third Amendment to Pacific Corporate Center Leases dated
December 19, 2016 (the “Third Amendment”); as so amended, the “Building 1
Lease”); (b) a Pacific Corporate Center Lease between Landlord’s
predecessor-in-interest and Tenant dated May 3, 2001 (the “Original Building 2
Lease”), as amended by a First Amendment to Building 2 Lease dated January 31,
2003 (the “Building 2 First Amendment”), the Second Amendment, and the Third
Amendment (as so amended, the “Building 2 Lease”); (c) a Pacific Corporate
Center Lease between Landlord’s predecessor-in-interest and Tenant dated May 3,
2001 (the “Original Building 3 Lease”), as amended by a First Amendment to
Building 3 Lease dated January 31, 2003 (the “Building 3 First Amendment”), the
Second Amendment, and the Third Amendment (as so amended, the “Building 3
Lease”). Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Lease.

 

RECITALS:

 

Pursuant to the terms of the Lease, Tenant is currently leasing the following:
(a) pursuant to the Building 1 Lease, Building 1 of the Pacific Corporate
Center, consisting of approximately 44,748 square feet of gross leasable area,
having an address of 7005 South Front Road, Livermore, California (the “Building
1 Premises”); (b) pursuant to the Building 2 Lease, Building 2 of the Pacific
Corporate Center, consisting of approximately 36,059 square feet of gross
leasable area, having an address of 7401 Longard Road, Livermore, California
(the “Building 2 Premises”); and (c) pursuant to the Building 3 Lease, Building
3 of the Pacific Corporate Center, consisting of approximately 38,087 square
feet of gross leasable area, having an address of 501 Lawrence Drive, Livermore,
California (the “Building 3 Premises”). Tenant desires to extend the Term of the
Building 1 Lease, the Building 2 Lease, and the Building 3 Lease to expire on
December 31, 2028, and Landlord has agreed to such extension on the terms and
conditions contained herein.

 

AGREEMENTS:

 

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

 

8.                  Extension of Term. The Term for the Building 1 Lease, the
Building 2 Lease, and the Building 3 Lease is hereby extended such that they
expire co-terminously at 5:00 p.m., Livermore, California time, on December 31,
2028, on the terms and conditions of the Lease, as

 

 

modified hereby. Tenant shall continue to have rights to extend the Term in
accordance with the terms of Section A-2.1 of the Addendum to Lease attached to
the Original Building 1 Lease, the Original Building 2 Lease, and the Original
Building 3 Lease and Section 5 of the Second Amendment which shall continue
unmodified.

 

9.                  Base Rent.

 

a.                   Beginning January 1, 2028, the monthly Base Rent for the
Building 1 Premises shall be the following amounts for the following periods of
time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/28 – 12/31/28 $1.41 $63,094.68

 

b.                  Beginning January 1, 2028, the monthly Base Rent for the
Building 2 Premises shall be the following amounts for the following periods of
time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/28 – 12/31/28 $1.41 $50,843.19

 

c.                   Beginning January 1, 2028, the monthly Base Rent for the
Building 3 Premises shall be the following amounts for the following periods of
time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/28 – 12/31/28 $1.41 $53,702.67

 

10.              Condition of Premises. Tenant hereby accepts the Building 1
Premises, the Building 2 Premises, and the Building 3 Premises in their “AS-IS”
condition, and Landlord shall have no obligation for any construction or
finish-out allowance or providing to Tenant any other tenant inducement.

 

11.              Termination Option. Section 6 of the Third Amendment is deleted
in its entirety and is of no force and effect.

 

 

 



12.              Allowance. In consideration of Tenant’s extension of the Term,
on or before the Effective Date, Landlord will provide Tenant with an allowance
of $500,000.00 (the “Allowance”).  Tenant may apply the Allowance (a) against
Base Rent coming due under the Lease any time following the date of this
Amendment, or (b) elect for Landlord to pay such amount directly to Tenant.
Tenant must notify Landlord of its election at least five (5) business days
prior to the Effective Date. If Tenant fails to notify Landlord of its election,
Tenant will be deemed to have elected option (a).

 

13.              Brokerage. Landlord and Tenant each warrant to the other that
it has not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment.  Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.

 

14.              Ratification. Tenant hereby ratifies and confirms its
obligations under the Lease, and represents and warrants to Landlord that it has
no defenses thereto. Additionally, Tenant further confirms and ratifies that, as
of the date hereof, (a) the Lease is and remains in good standing and in full
force and effect, (b) Tenant has no claims, counterclaims, set-offs or defenses
against Landlord arising out of the Lease or in any way relating thereto or
arising out of any other transaction between Landlord and Tenant, and (c) except
as expressly provided for in this Amendment, all tenant finish-work allowances
provided to Tenant under the Lease or otherwise, if any, have been paid in full
by Landlord to Tenant, and Landlord has no further obligations with respect
thereto.

 

15.              Binding Effect; Governing Law. Except as modified hereby, the
Lease shall remain in full effect and this Amendment shall be binding upon
Landlord and Tenant and their respective successors and assigns. If any
inconsistency exists or arises between the terms of the Lease and the terms of
this Amendment, the terms of this Amendment shall prevail. This Amendment shall
be governed by the laws of the State of California.

 

16.              Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

 

 

Executed as of the date first written above.

 





 

 





 LANDLORD:   MOHR PCC, LP,        a Texas limited partnership                  
   By: Mohr PCC GP, LLC,         a Delaware limited liability company,        
its general partner                       By: /s/ Robert A. Mohr           Name:
Robert A. Mohr           Title: Manager                

 

 



 

 TENANT:   FORMFACTOR, INC.,       a Delaware corporation                      
                                          By: /s/ Matthew Losey           Name:
Matthew Losey           Title: General Manager                





 

 

 





 



 